                             IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      SOUTHERN DIVISION
                                       No.: 7:18-cv-OOl19-FL


ANDRE PARKER                                 )
                                             )
                                             )
                                             )
                Plaintiff,                   )
                                             )                JUDGMENT
       v.                                    )
                                             )         No. 7: 18-CV-00119-FL
ANDREW SAUL                                  )
Commissioner of Social Security,             )
                                             )
                Defendant.                   )
-------------------------- )
This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Plaintiff s Motion for Entry of Order and Judgment

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court's order entered
on 6/5/20         that Plaintiffs Motion for Ordering following Remand to the Commissioner is
hereby granted and Judgment is entered for the Plaintiff.

This Judgment Filed and Entered on        6/5/20        and Co pies To:

James B. Gillespie, Jr. (via CM/ECF Notice of Electronic Filing)
Mark J. Goldenberg (via CM/ECF Notice of Electronic Filing)
                                    PETER A. MOORE, JR., CLERK
                                      /s/ Sandra K. Collins

                                      Sandra K. Collins, Deputy Clerk




            Case 7:18-cv-00119-FL Document 17 Filed 06/05/20 Page 1 of 1
